Citation Nr: 1301423	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  05-18 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased initial rating for bilateral hearing loss, rated as noncompensable for the period from July 28, 2004, to September 10, 2010, and as 40 percent disabling since September 11, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned a noncompensable disability rating, effective July 28, 2004. 

The Veteran testified before the Board at a hearing that was held at the RO in March 2008.  A transcript of that hearing is of record.

In October 2008, August 2010, and October 2011, the Board remanded the claim for additional development.  

By a February 2011 rating decision, the Appeals Management Center increased the disability rating for the Veteran's bilateral hearing loss from 0 to 40 percent, effective September 11, 2010.

In the October 2011 remand, the Board highlighted that other issues had been raised by the Veteran, but had not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Board noted that, in a March 2011 informal hearing presentation, the Veteran's representative raised the issues of entitlement to a total disability rating based on unemployability and entitlement to special monthly compensation for erectile dysfunction secondary to service-connected diabetes mellitus and coronary artery disease.  Despite the foregoing, there is no indication that the AOJ has addressed the claims which were previously referred for appropriate action.  The above-listed issues have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased initial rating for bilateral hearing loss.  In the October 2011 remand, the Board requested that the AOJ clarify whether the Maryland CNC Test was used in the December 2006 and February 2008 audiometric examinations. The AOJ was also asked to explain to the Veteran that any prior authorization for the release of information or records has expired and that he must submit a new form authorizing VA to obtain records or information.  The November 2011 letter from the AOJ specifically requested that the Veteran complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information for health care providers Jim Swiger and Roger L. Compton.  However, the AOJ failed to explain that any prior authorization for the release of information or records has expired and that he must submit a new form authorizing VA to obtain records or information.  In the May 2012 Appellate Brief submitted by the Veteran's representative of record, the representative specifically identified this error and stated that "in failing to properly explain to the Veteran that his previous authorization had expired, VA failed in its duty to assist."  The representative also stated that absent that explanation in the letter, "it would be reasonable for the Veteran to think that another form was unnecessary, since he had filed one previously."  As such, the representative noted, the Veteran did not file a new authorization form and the private medical records that the Board previously sought on remand were not obtained.  Consequently, the representative requested that the Board remand this claim again, to ensure full compliance with the Board's October 2011 remand order and the duty to assist.

The Board acknowledges the reprsentative's request, and cannot disagree with the representative's position.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. See Stegall v. West, 11 Vet. App. 268 (1998). Given the above, this case must be remanded as the Board's October 2011 remand instructions have not yet been completed.  See Stegall, 11 Vet. App. at 271.  The Board sincerely regrets the additional delay caused by this Remand.  However, this action is necessary to ensure that all due process is met. 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the identifying information and any necessary authorization for the release of information from Jim Swiger and Roger L. Compton.   In the letter, please EXPLAIN to the Veteran that any prior authorization for the release of information or records has expired and that he must submit a new form authorizing VA to obtain records or information, or VA will not be able to assist in obtaining those records.  After receiving appropriate authorization for the release of information from the Veteran, attempt to clarify whether Jim Swiger, the hearing aid specialist who conducted the December 2006 audiometric examination, and Roger L. Compton, the audiologist who conducted the February 2008 audiometric evaluation administered the Maryland CNC Test when evaluating the Veteran's speech discrimination ability.  All attempts to clarify whether the Maryland CNC Test was used should be documented and associated with the record.  

2.  Then, readjudicate the claim. If action remains adverse to the Veteran, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
LAURA. H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



